Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on 4/26/2021. 
Claims 1-14, 16, 17 are pending in the case. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered. 

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-14 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claims 1-14, 16 and 17, applicant argues, “Levy does not disclose a server that generates a response with an instruction to instruct a user agent what to do in different scenarios as claimed. Specifically, Levy does not disclose an instruction generated by analyzing the attribute of the situation. Levy does not disclose or suggest that the instruction is not a fixed one but rather can be one of a first instruction, a second instruction, and a third instruction, intended to instruct to act in response to different situations respectively, including to (1) dynamically display a selector independent of the webpage (such as a pop up), (2) automatically redirect without needing the user to select, and (3) do nothing to stay on the same webpage. Furthermore, Levy does not disclose or suggest to dynamically display a selector only when it is needed, as claimed (Levy always include the selector on the home page)”.
Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., an instruction generated by analyzing the attribute of the situation…the instruction is not a fixed one but rather can be one of a first instruction, a second instruction, and a third instruction, intended to instruct to act in response to different situations respectively, including to (1) dynamically display a selector independent of the webpage (such as a pop up), (2) automatically redirect without needing the user to select, and (3) do nothing to stay on the same webpage. Furthermore, Levy does not disclose or suggest to dynamically display a selector only when it is needed, as claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s claim language merely requires generating at least one instruction, it does not preclude generating more than one of the first, second and third instructions.
Therefore examiner asserts that Pieper and Levy sufficiently teaches the amended claims 2-14, and Pieper, Levy and Seiler as referenced in the 103 rejection below, sufficiently teaches the limitations of amended claims 16 and 17.
Applicant is encouraged to contact Examiner for an interview to discuss limitations to further prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 1-14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pieper (US 20070250468 A1), in view of Levy (US 5944790 A).
Levy was cited in the IDS dated 11/30/2017.

Regarding claim 1, Pieper teaches a method implemented on a computer having at least one processor, storage, and communication platform for facilitating selection of a preferred language associated with a website, comprising the steps of (Pieper [4] method to determine a preferred domain for a user requested website):
receiving, at a server via the communication platform, information from a user agent from which a user requests and accesses an original website in a first language, the information including a plurality of attributes (Pieper [14, 15, 16, 26, 63, 65, 74] parameters related to the source and target website (including user and domain information) are received, Pieper [14-17, 22, 23, 26, 63] parameters may be for historical data for user interactions with websites, including the referrer URL content and user interaction such as click stream for referrer URL); 
analyzing the plurality of attributes to estimate a domain that the user likely prefers to view content from the original website in order to select a second domain (Pieper [14-17, 22, 23, 26, 63] parameters are analyzed to determine preferred domain); 
	Pieper does not specifically teach wherein the preferred domain is associated with a preferred language that the user likely prefers to view content from the original website, and the first and second domains are associated with first and second languages respectively; analyzing the plurality of attributes to estimate a preferred language that the user likely prefers to view content from the original website; generating by the server a response with an instruction based on the analysis, wherein the instruction is one of: a first instruction for displaying, independent of 

However Levy teaches wherein the preferred domain is associated with a preferred language that the user likely prefers to view content from the original website, and the first and second domains are associated with first and second languages respectively (Levy Col 2, lines 24-46, Col 4, lines 14-46, Col 6, lines 5-12, based on user domain information, user preferred language is estimated);
generating by the server a response with an instruction based on the analysis, wherein the instruction is one of (Levy Col 5, lines 34-40, Col 6, lines 13-21, 39-49, based on analysis instructions are sent from server to client): 
a first instruction for: displaying, independent of the original website, a selector at the user agent to the user with one or more selectable languages, determined based on the estimated preferred language, to allow the user to select a second language from the one or more selectable languages (Levy Col 5, lines 21-28, Col 6, lines 5-21, user may be provided with a list of languages to switch to a different language, the list of languages are ranked based on user information), 
a second instruction for ; redirecting the user to a translated website in a second language that corresponds to the original website (Levy Col 5, lines 35-40, based on user having selected German earlier, user may be automatically provided with the German language page), and 
Levy Col 5, lines 35-40, based on user having selected a particular language earlier, user may be automatically provided with the page in the particular language, the particular language could be the same as the first language); and
and sending the response to the user agent to carry out the instruction in order to direct the user to view content from the original website in the preferred language (Levy Col 5, lines 34-40, Col 6, lines 13-21, 39-49, based on analysis instructions are sent from server to client to allow user to view website in preferred language(s), Also see Levy Col 4, line 63- Col 6, line 5-49).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to have incorporated the concept taught by Levy of wherein the preferred domain is associated with a preferred language that the user likely prefers to view content from the original website, and the first and second domains are associated with first and second languages respectively; generating by the server a response with an instruction based on the analysis, wherein the instruction is one of: a first instruction for: displaying, independent of the original website, a selector at the user agent to the user with one or more selectable languages, determined based on the estimated preferred language, to allow the user to select a second language from the one or more selectable languages, a second instruction for ; redirecting the user to a translated website in a second language that corresponds to the original website, and a third instruction for keeping the user on the website in the first language; and sending the response to the user agent to carry out the instruction in order to direct the user to view content from the original website in the preferred language, into the invention suggested by Pieper, so that the domain analysis of Pieper is directed towards domains associated with languages as taught by Levy, since both inventions are directed towards determining user domain preferences in order to redirect user website requests, and incorporating the teaching of Levy into the invention suggested by Pieper would provide the added advantage of allowing domain Levy Col 2, lines 24-46, Col 4, lines 14-46, Col 6, lines 5-12, Col 5, lines 34-40, Col 6, lines 13-21, 39-49, Col 5, lines 21-28, Col 6, lines 5-21, Col 5, lines 35-40, Col 5, lines 35-40, Col 4, line 63- Col 6, line 5-49).

Regarding claim 2, Pieper and Levy teach the invention as claimed in claim 1 above. Pieper and Levy further teach that domains and languages are associated with each other.
Pieper further teaches wherein the plurality of attributes include at least: one or more set of referrer keywords or parameters with the preferred domain, and a number of users that use a referrer URL in a predetermined amount of time (Pieper [14, 15, 16, 26, 63, 65, 74] parameters related to the source and target website (including user and domain information) are received, Pieper [14-17, 22, 23, 26, 63] parameters may be for historical data for user interactions with websites, including the referrer URL content and user interaction such as click stream for referrer URL, Pieper [23, 24, 27, 47, 52, 89] domains and URLs may have keywords, click information, time information and popularity information associated with them).
Pieper does not specifically teach wherein the plurality of attributes include at least: a set of referrer domains and a set of referrer top level domain.
However Levy teaches wherein the plurality of attributes include at least: a set of referrer domains and a set of referrer top level domain (Levy Col 4, lines 13-60, domains may be analyzed based on domains and top-level domains associated with current, source and preferred websites).

Regarding claim 3, Pieper and Levy teach the invention as claimed in claim 2 above. Pieper further teaches wherein the referrer URL indicates a webpage containing a link the user clicked on to access the original website (Pieper [26, 63, 74] requested website may be a URL that a user clicks on in a referrer webpage).

Regarding claim 4, Pieper and Levy teach the invention as claimed in claim 1 above. Pieper does not specifically teach wherein the first instruction is generated when the preferred language is different from the first language.
However Levy teaches wherein the first instruction is generated when the preferred language is different from the first language (Levy Col 6, lines 13-21, list of languages are displayed to the user, preferred language may be different from the original language, Examiner notes that the claim does not preclude generating the first instruction when the preferred language is the first language).

Regarding claim 5, Pieper and Levy teach the invention as claimed in claim 1 above. Pieper further teaches wherein the information is received via an HTTP request (Pieper [15, 17] information may be transmitted through HTTP requests).

Regarding claim 6, Pieper and Levy teach the invention as claimed in claim 1 above. Claim 1 further teaches preferred domain is associated with a preferred language. Pieper further teaches selecting a predetermined number of attributes of the plurality of attributes that are to be considered in estimating the preferred domain of the user (Pieper [83-86] a specific list of attributes may be analyzed to determine preferred domain).

Regarding claim 7, Pieper and Levy teach the invention as claimed in claim 6 above. Pieper further teaches customizing, based on the selected attributes, content to be delivered to Pieper [83-86] a specific list of attributes may be analyzed to determine preferred domain, Pieper [17, 18, 72] after preferred is selected, user is redirected to requested website in the selected domain).

Claim 8 is for medium storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Pieper further teaches a non-transitory machine-readable medium having information recorded thereon for facilitating selection of a preferred language associated with a website, wherein the information, when read by the machine, causes the machine to perform (Pieper [90]).

Claims 9-14 are dependent on claim 8 above, are for a medium storing instructions similar in scope to the instructions performed by the method of claims 2-7, respectively, and are rejected under the same rationale.

Claims 16, 17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pieper (US 20070250468 A1), in view of Levy (US 5944790 A) and Seiler (US 7412374 B1).

Regarding claim 16, Pieper and Levy teach the invention as claimed in claim 1 above. Pieper does not specifically teach wherein the plurality of attributes are analyzed in an order configured based on the pre-configured information of the communication platform.
	However Seiler teaches wherein the plurality of attributes are analyzed in an order configured based on the pre-configured information of the communication platform (Seiler Col 6, lines 15-24 and 39-54, administrator can specify the order in which sources of language preference attributes are used to determine user's preferred language).
Seiler of wherein the plurality of attributes are analyzed in an order configured based on the pre-configured information of the communication platform, into the invention suggested by Pieper and Levy, so that the estimated preferred languages of Pieper and Levy are estimated by determining an order in which the plurality of attributes is to be analyzed configured based on configuration information of the communication platform as taught by Seiler, since both inventions are directed towards analyzing attributes to determine a preferred language of a user, and incorporating the teaching of Seiler into the invention suggested by Pieper and Levy would provide the added advantage of giving an administrator flexibility to specify and change the order in which attributes are analyzed instead of having a fixed order in which attributes are analyzed, and the combination would perform with a reasonable expectation of success (Seiler Col 6, lines 15-24 and 39-54).

Claim 17 is dependent on claim 8 above, is for a medium storing instructions similar in scope to the instructions performed by the method of claim 16, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178